DETAILED ACTION
This Office Action is in response to the filing of the application on 2/20/2019. Since the initial filing, no claims have been amended, added or cancelled. Thus, claims 1-51 are pending in the application. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The abstract of the disclosure is objected to because line 1 contains the language “are disclosed” which is an implied statement and thus unnecessary.  Correction is required.  See MPEP § 608.01(b).
Claim Objections
Claims 1, 13, 19-20, 27, and 51 are objected to because of the following informalities:
Claim 1 has an unnecessary line spacing between lines 6 and 7, which should be removed in order to maintain consistent line spacing throughout the claim.
Claim 13 line 1 recites the language “of the of the.” Examiner suggests changing to read --of the-- in order to correct a typographical issue. 
Claim 19 appears to use a different sized font in lines 1-3 than in lines 4-6. Examiner suggests correcting the font size of lines 1-3 to match lines 4-6 to maintain a consistent font size throughout the claim, as well as match the font size of the other claims. 
Claim 20 appears to use a different sized font in lines 1-6 than in lines 7-10. Examiner suggests correcting the font size of lines 7-10 to match lines 1-6 to maintain a consistent font size throughout the claim, as well as match the font size of the other claims. 
Claim 27 line 1 recites the language “The system of claim 15 wherein.” Examiner suggests changing to read --The system of claim 15, wherein-- in order to correct a grammatical issue.
Claim 51 line 1 recites the language “of the of the.” Examiner suggests changing to read --of the-- in order to correct a typographical issue. 
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 20-23 and 51 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 20 recites the language “from passing through. The dual suction tube” in line 7. As claims are supposed to be a single sentence, it is unclear whether or not the limitations which 
Claim 20 recites the language “can be” in line 8. However, the term “can be” is indefinite as it unclear whether or not the limitations which follow are being positively claimed as part of the claimed invention. For the purposes of examination, the limitations which follow the phrase “can be” will be considered optional limitations, and not necessary to the scope of the claimed language. 
Claim 51 recites in lines 1-2 that “a first portion of the of the pharyngeal suction channel is formed outside of the airway channel.” However, claim 51 depends on claim 50, which recites the same first portion of the pharyngeal suction channel being formed within the airway channel. Thus, it is unclear how the pharyngeal suction channel could simultaneously be formed outside and within the airway channel.
Any remaining claims are rejected for being dependent on a rejected claim.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, and 7-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Brain (US Pub. 2013/0269689).

Regarding claim 2, Brain discloses a ramp on the mask sloping towards the opening of the gastric-pharyngeal access channel (see Fig. 8 where the ramp of backplate 5 slopes towards the opening of the gastric-pharyngeal access channel, with the upper part of the slope coinciding with the start of the left tube 3 which is the access channel).
Regarding claim 3, Brain discloses a second port of the plurality of ports of the ampulla is opposingly spaced from the first port and opens towards an esophagus of a human when the mask portion is placed in the hypopharynx of the human (see inlet 8a in Fig. 2).

Regarding claim 8, Brain discloses a first cross-sectional area of the second port at the ampulla is greater than the second cross-sectional area of the second port at the distal end of the second port (see Fig. 2 where the distal end of inlet 8a is less wide than the sections above it, such that the cross-sectional area of a first section of inlet 8a above the distal end is wider and thus greater than the thinner cross-sectional area of inlet 8a at the distal end).
Regarding claim 9, Brain discloses the gastric-pharyngeal access channel has a third cross- sectional area that is greater than the second cross-sectional area of the second port (see Fig. 2 where the inlet 8a has a section that interacts directly with atrium 8 is wider than the sections below it, which contain both the first and second cross-sectional areas, due to the tapering funnel shape of the inlet 8a).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Brain as applied to claim 3 above, and further in view of Bhatt (WO 2009/025843).
Regarding claim 4, Brain discloses a second port (Fig. 2 inlet 8a).
Brain lacks a detailed description that the second port has a valve. 
However, Bhatt teaches a similar laryngeal mask device where the distal end of a tube has a valve on it (see Figs. 6 and 8D where a sheath 110 has a flap valve 810 on its distal end, to prevent air leakage when not in use; see page 16 lines 7-10).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the distal end of the gastric-access channel (inlet 8a) of Brain to have a flap valve as taught by Bhatt, as it would prevent air leakage from the mask into the tube when there is no tube being inserted through the distal end. 
Claims 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Brain in view of Bhatt as applied to claim 4 above, and further in view of Leiman et al. (US Pat. 4,762,125).
Regarding claim 5, the modified Brain device has a valve. 
The modified brain device lacks a detailed description that the valve is formed by a plurality of leaflets. 
However, Leiman teaches a similar tubular device inserted into the esophagus, where a valve is made up of a plurality of leaflets (see Figs. 9a-10a, where diaphragms 76-78 together form leaflets making up a valve 75, which creates a tight seal for preventing fluid communication, while also preventing accidental loss of positive pressure; see Col. 7 lines 3-19).

Regarding claim 6, the modified Brain device has wherein in a closed position, adjacent ones of the plurality of leaflets engage each other to form a center opening (Leiman; see Fig. 10a where the leaflets come together to form a center opening where they all meet when closed).
Claims 10-13 is rejected under 35 U.S.C. 103 as being unpatentable over Brain as applied to claim 1 above, and further in view of Vadivelu (US Pub. 2016/0206841).
Regarding claim 10, the modified Brain device has an ampulla and a third port (Brain; the port of atrium 8 connected to right tube 3 in Fig. 2).
The modified Brain device lacks a detailed description of at least one pharyngeal drain formed on the mask, the at least one pharyngeal drain being operatively coupled to a third port of the plurality of ports of the ampulla.
However, Vadivelu teaches a similar laryngeal mask device where a pharyngeal drain is formed on the mask, and operatively coupled to a port of an ampulla (see Figs. 4-7 where suction tube 404 acts as a pharyngeal drain with suction ports 470 and an ampulla at the Y-junction around numeral 422, with the third port being the entrance into the Y-junction ampulla in Fig. 5). 

Regarding claim 11, the modified Brain device, as modified in claim 10, has everything as claimed, including a pharyngeal suction channel that extends from a proximal end of the airway channel portion to a fourth port of the plurality of ports of the ampulla (Vadivelu; see Figs. 4-7 where the suction tube 404 extends from a proximal end of the airway channel of the laryngeal mask to a fourth port which is one of the outlet suction ports 470, and in the modified Brain device the suction channel extends into the atrium 8 of Brain Fig. 2, and has an exit port for suctioning as taught by Vadivelu).
Regarding claim 12, the modified Brain device has a first portion of the pharyngeal suction channel is formed within the airway channel (Vadivelu; see Fig. 14A where the suction tube 1018, which is another embodiment of suction tube 404, can be formed at least partially within the breathing tube 1010, which is another embodiment of the breathing tube 410) and a second portion of the pharyngeal suction channel is formed within the mask (Vadivelu; see Figs. 4-7 where the distal end of suction tube 404 is formed with the mask portion of the laryngeal mask).
Regarding claim 13, the modified Brain device has a first portion of the pharyngeal suction channel is formed outside the airway channel along the airway channel portion (Vadivelu; see Figs. 4-7 where the upper section of suction tube 404 is formed with the tubular .
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Brain as applied to claim 1 above, and further in view of Brain (US Pat. 6,631,720; hereinafter Brain ‘720).
Regarding claim 14, Brain discloses a gastric-pharyngeal access channel. 
Brain lacks a detailed description of the gastric-pharyngeal access channel having an oval cross-section. 
However, Brain ‘720 teaches a similar laryngeal mask device, where the gastric-pharyngeal access channel has an oval cross section (see distal end 80 in Figs. 9 and 12; see also Col. 14 lines 39-60). 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the distal end of the gastric-pharyngeal access channel of Brain to have an oval cross section as taught by Brain ‘720 as it would be a simple substitution of one cross-sectional tube shape for another, to yield the predictable result of providing access to gastric excretions. 
Claims 15-19, 24-26, are rejected under 35 U.S.C. 103 as being unpatentable over Brain as applied to claim 1 above, and further in view of Totz (US Pub. 2007/0017527).
Regarding claim 15, Brain has a suction tube (right tube 3 in Fig. 2).
Brain lacks a detailed description of the suction tube being a dual suction tube with a lower section, upper section, and transitional zone between the lower and upper sections. 	However, Totz teaches a similar tubular device for being inserted into an esophagus, 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the suction tube of Brain to be a made of two tubes that access both pharyngeal and gastric regions separately as taught by Totz, as it would allow for simultaneous aspiration of the pharyngeal regions as well as providing access for a gastric tube to improve the usability of the device. 
Regarding claim 16, the modified Brain device has wherein a distal end of the lower section includes at least one eyelet (Totz; murphy eye 209 in Fig. 2a).
Regarding claim 17, the modified Brain device has wherein the transitional zone includes at least one eyelet (Totz; see opening 256 in Fig. 2a, located within the zone of cuff 230).
Regarding claim 18, the modified Brain device has wherein a proximal end of the transitional zone is larger than a distal end of the transitional zone (Totz; see Fig. 4 where a distal end portion of cuff 230 tapers, and the section proximal to the end encompasses the thicker section of cuff 230).
Regarding claim 19, the modified Brain device has wherein a second port of the plurality of ports of the ampulla is opposingly spaced from the first port and opens towards an esophagus of a human when the mask portion is placed in the hypopharynx of the human (Brain; see Fig. 2 where the left tube 3 has a port when entering atrium 8 that is opposite the port of inlet 8a which allows access to the esophagus), and wherein the lower section of the 
Regarding claim 24, the modified Brain device has the dual suction tube includes an inner lumen that forms an air vent (Totz; see cuff inflation tube 254 in Fig. 2a).
Regarding claim 25, the modified Brain device has the dual suction tube includes a gastric lumen (Totz; endotracheal lumen 201 in Fig. 2a) and a pharyngeal lumen (Totz; catheter 270 in Fig. 2a).
Regarding claim 26, the modified Brain device has the gastric lumen extends a length of the dual suction tube and the pharyngeal lumen extends from a proximal end of the dual suction tube to the transitional zone (Totz; see Fig. 2a where endotracheal lumen 201 extends the whole length, and the catheter 270 only extends proximal the transitional zone formed by cuff 230).
Claims 20-23, 27 are rejected under 35 U.S.C. 103 as being unpatentable over Brain in view of Totz as applied to claim 19 above, and further in view of Leiman et al.
Regarding claim 20, the modified Brain device has the second port is a funnel-shape (Brain; see inlet 8a in Fig. 2, which is funnel shaped) having first cross-sectional dimensions at the ampulla (Brain; a first cross section at atrium 8 in Fig. 2) and second cross-sectional dimensions at a distal end of the second port (Brain; a second cross section at inlet 8a in Fig. 2), and wherein the transitional zone is configured and dimensioned to be inserted in and passed 
The modified Brain device lacks a detailed description of the transitional zone is configured and dimensioned to engage the second port, which is configured and dimensioned to prevent the transitional zone from passing through.
However, Leiman teaches a similar device for inserting a tubular structure into an esophagus, where the transitional zone engages with a port such that it is configured to prevent itself from passing through the port (see Fig. 7 and Col. 7 lines 3-28 where the cuff is kept deflated during insertion and then inflated within an endotracheal tube to hold in place within the tube, preventing further movement and providing a fluid seal). 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the cuff (Totz; 230 in Fig. 2a) of the modified Brain device to stay deflated during insertion and then inflate at a desired position when the tube is in place in the esophagus as taught by Leiman, as it would prevent the tube from going too deep into the patient, while also providing a fluid seal.
Regarding claim 21, the modified Brain device has the second port is configured and dimensioned to prevent the transitional zone from passing through the second port (Brain; inlet 8a in Fig. 2 is sized in such a way that the modified cuff as taught by Leiman can be selectively inflated as it reaches the inlet 8a, thus preventing the tube from passing through the inlet 8a).
Regarding claim 22, the modified Brain device has the dual suction tube is configured and dimensioned to be inserted into the mask portion until the transitional zone engages the 
Regarding claim 23, the modified Brain device has wherein at least one eyelet is disposed near the distal end of the transitional zone and the at least one eyelet is blocked when the transitional zone is engaged with the second port (Totz; see opening 256 in Fig. 2a, which is always blocked by the cuff 230, such that when the cuff is engaged with the inlet 8a of Brain, the opening 256 remains blocked).
Regarding claim 27, the modified Brain device has wherein the pharyngeal lumen includes at least one eyelet disposed at a distal end of the pharyngeal lumen which is configured to be positioned in the ampulla when the dual suction tube is inserted into the mask portion and the transitional zone is engaged with the second port of the ampulla (Totz; see catheter 270 in Fig. 2a which has an eyelet at diagonal cut 278 at its distal end, and such that when the modified cuff as modified by Leiman is stopped at the inlet 8a of Brain in Fig. 2, the distal end of catheter 270 is above the inlet 8a and within atrium 8 of Brain).
Claims 28-33 are rejected under 35 U.S.C. 103 as being unpatentable over Brain in view of Totz.
Regarding claim 28, the modified Brain device, as modified in claim 15, has a dual suction tube (Brain; right tube 3 in Fig. 2 being a suction tube, modified by Totz to be a dual tube), the dual suction tube comprising: a lower section including at least one eyelet disposed at a distal end of the lower section (Totz; the bottom of endotracheal lumen 201 in Fig. 2a, with 
Regarding claim 29, the modified Brain device has wherein the transitional zone includes at least one eyelet disposed proximate to the distal end of the transitional zone (Totz; opening 256 in Fig. 2a).
Regarding claim 30, the modified Brain device has a lumen disposed within the dual suction tube to form an air vent (Totz; cuff inflation tube 254 in Fig. 2a).
Regarding claim 31, the modified Brain device has a gastric lumen extending a length of the dual suction tube (Totz; endotracheal tube 201 in Fig. 2a extends the whole length); a pharyngeal lumen extending from a proximal end of the dual suction tube to the transitional zone (Totz; catheter 270 in Fig. 2a extends from the proximal end to just before cuff 230); and an air lumen disposed within the gastric lumen (Totz; cuff inflation tube 254 in Fig. 2a is located within the endotracheal tube 201).
Regarding claim 32, the modified Brain device has wherein the dual suction tube has an oval cross-section shape in the upper section that is defined by the gastric lumen and the 
Regarding claim 33, the modified Brain device has wherein the pharyngeal lumen has at least one eyelet, the at least one eyelet being disposed in the pharyngeal lumen proximate a distal end of the pharyngeal lumen (Totz; see catheter 270 in Fig. 2a which has an eyelet at diagonal cut 278, and where the catheter 270 continues on some amount from diagonal cut 278 since it is diagonal, and thus the cut is some proximal distance from the complete distal tip of the catheter 270).
Claim 34 is rejected under 35 U.S.C. 103 as being unpatentable over Brain in view of Totz as applied to claim 31 above, and further in view of Vadivelu.
Regarding claim 34, the modified Brain device has a gastric and pharyngeal lumen with a port at proximal ends (Totz; the upper ports of lumens 201 and 270 in Fig. 2a). 
The modified Brain device lacks a detailed description of each port configured to be connected to a separate vacuum source (it is noted that Brain mentions a vacuum source connected to the tube 3)
However, Vadivelu teaches a suction device for both the pharyngeal and gastric regions, where the two separate regions are connected to separate suction sources (see Fig. 11 where upper pharyngeal suction holes 712 connect to a first suction source 744, and gastric suction holes 718 connect to a second suction source 740).
.
Claims 35-37, and 40-41 are rejected under 35 U.S.C. 103 as being unpatentable over Brain in view of Totz in view of Leiman.
Regarding claim 35, the modified Brain device, as modified in claim 20, has everything as claimed, including a laryngeal mask (Brain; artificial airway device 1 in Fig. 1), an airway channel portion (Brain; the tubular portion above the peripheral formation 6 in Fig. 2) and a mask portion (Brain; the portion about mask 4 and peripheral formation 6 and below the tubes in Figs. 1-2), the mask portion including a gastric-pharyngeal access channel (Brain; the part of left tube 3 formed with the mask 4 in Fig. 2), and an ampulla (Brain; atrium 8 in Fig. 2), the ampulla is disposed near a second end of the mask portion and including a second port that is opposingly spaced relative to the first port, the second port being funnel-shaped (Brain; see Fig. 2 where atrium 8 is on the distal half of the mask, and has 3 ports, two connecting to the two tubes 3, and one connecting to inlet 8a, where the ports to tubes 3 are opposingly the inlet 8a, and inlet 8a has a funnel-shape), a dual suction tube (Brain; right tube 3 in Fig. 2 being a suction tube, modified by Totz to be a dual tube), a lower section including at least one eyelet disposed at a distal end of the dual suction tube (Totz; the bottom of endotracheal lumen 201 in Fig. 2a, with murphy eye 209), an upper section including at least one port configured to be connect to 
Regarding claim 36, the modified Brain device has wherein at least one eyelet is disposed near the distal end of the transitional zone and the at least one eyelet is blocked when the transitional zone is engaged with the second port (Totz; see opening 256 in Fig. 2a, which is always blocked by the cuff 230, such that when the cuff is engaged with the inlet 8a of Brain, the opening 256 remains blocked).
Regarding claim 37, the modified Brain device has wherein the dual suction tube is configured to be withdrawn a specified distance from the mask portion to align the at least one eyelet of the transitional zone with the ampulla to place the dual suction tube in fluid communication with the ampulla (Leiman; see Col. 7 lines 3-28 where the cuff of the modified device is configured to be expanded at a specific depth in order to hold the tube in place, which 
Regarding claim 40, the modified Brain device has wherein the dual suction tube includes: a gastric lumen that extends a length of the dual suction tube (Totz; lumen 201 which goes the whole length); and a pharyngeal lumen that extends from a proximal end of the dual suction tube to the transitional zone (Totz; catheter 270 in Fig. 2a which only extends down to about cuff 230).
Regarding claim 41, the modified Brain device has wherein the pharyngeal lumen includes at least one eyelet disposed at a distal end of the pharyngeal lumen in proximity to the transitional zone (Totz; see diagonal cut 278 in Fig. 2a, which is proximal to cuff 230).
Claims 38-39 are rejected under 35 U.S.C. 103 as being unpatentable over Brain in view of Totz in view of Leiman as applied to claims 35 and 37 above, respectively, and further in view of Vadivelu.
Regarding claim 38, the modified Brain device has an ampulla and a third port (Brain; the port of atrium 8 connected to right tube 3 in Fig. 2).
The modified Brain device lacks a detailed description of at least one pharyngeal drain formed on the mask, the at least one pharyngeal drain being operatively coupled to a third port of the plurality of ports of the ampulla.
However, Vadivelu teaches a similar laryngeal mask device where a pharyngeal drain is formed on the mask, and operatively coupled to a port of an ampulla (see Figs. 4-7 where suction tube 404 acts as a pharyngeal drain with suction ports 470 and an ampulla at the Y-junction around numeral 422). 

Regarding claim 39, the modified Brain device as modified in claim 38 has a pharyngeal suction channel formed in the airway channel portion and the mask portion (Vadivelu; suction tube 404 in Figs. 4-7, extending both through the airway portion and mask portion of the device), wherein the pharyngeal suction channel includes a port at a proximal end of the laryngeal mask and terminates at a third port of the ampulla (Vadivelu; see Figs. 4-7 where the suction has an opening port 482 port before the Y-junction which is before the laryngeal mask, and the suction tube terminates at a third port of the ampulla which is at the port of the Y-junction).
Claims 42-43, and 47-51 are rejected under 35 U.S.C. 103 as being unpatentable over Brain in view of Vadivelu.
Regarding claim 42, the modified Brain device, as modified in claim 10, has a laryngeal mask airway system (Brain; artificial airway device 1 in Fig. 1), the system comprising: an airway channel portion (Brain; the tubular portion above the peripheral formation 6 in Fig. 2) including an airway channel (Brain; airway tube 2 in Fig. 1); and a mask portion operatively coupled to the airway channel portion via an airway channel- mask junction (Brain; the portion about mask 4 and peripheral formation 6 and below the tubes in Figs. 1-2), the mask portion including a mask (Brain; mask 4 in Fig. 1), a pharyngeal suction channel (Vadivelu; see Figs. 4-7 where suction 
Regarding claim 43, the modified Brain device has a second port of the plurality of ports of the ampulla is opposingly spaced from the first port and opens towards an esophagus of a human when the mask portion is placed in the hypopharynx of the human (Brain; see inlet 8a in Fig. 2).
Regarding claim 47, Brain discloses the second port is a funnel-shape having first cross-sectional dimensions at the ampulla and second cross-sectional dimensions at a distal end of the second port (Brain; see Fig. 2 where the inlet 8a is funnel-shaped that tapers towards its distal end, with a first cross-section above the distal end of inlet 8a where it is wider, and a second cross section at its distal most part where it is less wide).
Regarding claim 48, Brain discloses a first cross-sectional area of the second port at the ampulla is greater than the second cross-sectional area of the second port at the distal end of the second port (Brain; see Fig. 2 where the distal end of inlet 8a is less wide than the sections above it, such that the cross-sectional area of a first section of inlet 8a above the distal end is wider and thus greater than the thinner cross-sectional area of inlet 8a at the distal end).

Regarding claim 50, the modified Brain device has a first portion of the pharyngeal suction channel is formed within the airway channel (Vadivelu; see Fig. 14A where the suction tube 1018, which is another embodiment of suction tube 404, can be formed at least partially within the breathing tube 1010, which is another embodiment of the breathing tube 410) and a second portion of the pharyngeal suction channel is formed within the mask (Vadivelu; see Figs. 4-7 where the distal end of suction tube 404 is formed with the mask portion of the laryngeal mask).
Regarding claim 51, the modified Brain device has a first portion of the pharyngeal suction channel is formed outside the airway channel along the airway channel portion (Vadivelu; see Figs. 4-7 where the upper section of suction tube 404 is formed with the tubular portion of breathing tube 410 and outside of it, when above the mask) and a second portion of the pharyngeal suction channel is formed within the mask (Vadivelu; see Figs. 4-7 where the distal end of suction tube 404 is formed with the mask portion of the laryngeal mask).
Claim 44 is rejected under 35 U.S.C. 103 as being unpatentable over Brain in view of Vadivelu as applied to claim 43 above, and further in view of Bhatt.
Regarding claim 44, the modified Brain device has a second port (Brain; Fig. 2 inlet 8a).
The modified Brain device lacks a detailed description that the second port has a valve. 

Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the distal end of the gastric-access channel (Brain; inlet 8a) of the modified Brain device to have a flap valve as taught by Bhatt, as it would prevent air leakage from the mask into the tube when there is no tube being inserted through the distal end. 
Claims 45-46 are rejected under 35 U.S.C. 103 as being unpatentable over Brain in view of Vadivelu in view of Bhatt as applied to claim 44 above, and further in view of Leiman.
Regarding claim 45, the modified Brain device has a valve. 
The modified brain device lacks a detailed description that the valve is formed by a plurality of leaflets. 
However, Leiman teaches a similar tubular device inserted into the esophagus, where a valve is made up of a plurality of leaflets (see Figs. 9a-10a, where diaphragms 76-78 together form leaflets making up a valve 75, which creates a tight seal for preventing fluid communication, while also preventing accidental loss of positive pressure; see Col. 7 lines 3-19).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the valve of the modified Brain device to be a plurality of leaflets as taught by Leiman, as it would be a simple substation of one type of fluid-sealing valve for another, with the benefit of forming a better airtight seal preventing leakage or accidental depressurization (Leiman; Col. 7 lines 3-19).
.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Pacey (US Pat. 9,839,755), Acha Gandarias et al. (US Pub. 2017/0065782), Boedeker et al. (US Pat. 7,174,889), Brain (US Pat. 7,159,589), Brain (US Pat. 5,682,880), and Brain (US Pat. 5,632,271) are cited to show various structures of laryngeal masks and/or suctions tubes. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW D ZIEGLER whose telephone number is (571)272-3349. The examiner can normally be reached Mon-Thurs 9:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Justine Yu can be reached on (571)272-4835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: 





/MATTHEW D ZIEGLER/Examiner, Art Unit 3785                                                                                                                                                                                                        
/JUSTINE R YU/Supervisory Patent Examiner, Art Unit 3785